       Case 2:19-cv-01096-KWR-JHR Document 15 Filed 05/29/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


FRANK J.L. ROBLES,

       Plaintiff,

v.                                                                No. 19-cv-1096 KWR-JHR


CURRY COUNTY DETENTION CENTER,

       Defendant.


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court following Plaintiff Frank Robles’ failure to file an amended

civil rights complaint as directed. Plaintiff is incarcerated, pro se, and proceeding in forma

pauperis. His original complaint challenged his conditions of confinement at the Curry County

Detention Center (CCDC). (Doc. 5, supplemented by Doc. 6). Plaintiff was detained at CCDC

between October 15, 2019 and January 12, 2020. (Doc. 6 at 1). The original complaint alleges he

experienced freezing temperatures because prison officials refused to run the heater. Id. The toilet

also leaked; the ceiling tiles featured black mold; and prison officials allegedly painted over the

black spots to hide the problem. Id. at 1, 7. Plaintiff contends prison officials initially ignored his

requests for a transfer and viewed the inmates “like … animals.” (Doc. 5 at 4). He allegedly

experienced headaches, respiratory issues, fatigue, stomach pain, blurred vision, and stress due to

his living conditions. Id. The original complaint sought $250,000 in damages from CCDC under

the Eighth Amendment and 42 U.S.C. § 1983. Id. at 1.

       By a ruling entered April 29, 2020, the Court screened the original complaint and

determined Plaintiff failed to state a cognizable claim. (Doc. 13); see also 28 U.S.C. § 1915(e)
      Case 2:19-cv-01096-KWR-JHR Document 15 Filed 05/29/20 Page 2 of 3



(requiring sua sponte screening of in forma pauperis complaints). The original complaint failed to

demonstrate that Plaintiff’s living conditions threatened his safety or “lead to deprivations of

essential food, medical care, … [or] sanitation.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

As the Court previously explained, a “bare allegation regarding [the presence of] mold … does not

create a reasonable inference regarding [a] … threat to … well being.” Cox v. Grady Cty. Detention

Center, 2008 WL 1925052, at *3–4 (W.D. Okla. April 29, 2008) (citing Dittmeyer v. Whetsel, 91

Fed. App’x 111 (10th Cir. Feb. 11, 2004)). The original complaint also gave “no objective

indication that the [temperature] was so severe as to pose a substantial risk of serious harm.” Rocha

v. CCCF Admin., 408 Fed. App’x 141, 144 (10th Cir. 2011). As to the leaky toilet, there was no

information about the amount of water in the cell or whether the toilet still functioned. See Moore

v. Trapp, 1991 WL 65074, * 2 (10th Cir. 1991) (affirming the dismissal of a complaint alleging

“plumbing problems” because plaintiff didn’t describe “the foul involved, who was involved, and

when and where it took place”).

       Alternatively, the Court observed that even if the living conditions were objectively

unreasonable, the original complaint failed to name any prison official with “a sufficiently culpable

state of mind.” Craig v. Eberly, 164 F.3d 490, 495 (10th Cir.1998). The only named defendant

was CCDC. As a detention center, CCDC is not a ‘person’ subject to suit under § 1983. See

McLaughlin v. Bd. of Trustees, 215 F.3d 1168, 1172 (10th Cir. 2000); Blackburn v. Department of

Corrections, 172 F.3d 62 (10th Cir. 1999). Based on these deficiencies, the Court dismissed the

original complaint without prejudice.

       Consistent with Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991), Plaintiff was given

thirty days (i.e., until May 28, 2020) to cure the pleading defects in an amended complaint. The


                                                 2
       Case 2:19-cv-01096-KWR-JHR Document 15 Filed 05/29/20 Page 3 of 3



Court also directed Plaintiff to pay a partial filing fee of $10.64 by that same deadline. See 28

U.S.C. § 1915(b)(1) (governing the calculation of initial payments in prisoner cases). He was

warned that the failure to timely file an amended complaint may result in dismissal with prejudice

and without further notice. Plaintiff made the initial partial payment, but he did not amend his

pleading or show cause for such failure. This action will therefore be dismissed with prejudice for

failure to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii)

(“Notwithstanding any filing fee, or any port thereof, that may have been paid, the court shall

dismiss the case at any time if [it] determines that … the action … fails to state a claim on which

relief may be granted”).

        IT IS ORDERED that Frank Robles’ prisoner civil rights claims (Doc. 5, supplemented

by Doc. 6) are DISMISSED with prejudice; and the Court will enter a separate judgment closing

the civil case.




                                                3
